Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 10, 2018

                           No. 04-18-00227-CR & 04-18-00230-CR

                                   Michael Casey FORAN,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                           Trial Court No. 518258 & 2016CR10025
                       Honorable Tommy Stolhandske, Judge Presiding


                                        ORDER
           Pursuant to this court’s prior consolidation order, appellant’s brief was due July 9,
2018. On the due date, appellant filed a motion for extension of time, asking for an additional
thirty days in which to file his brief. After review, we GRANT the motion and ORDER
appellant to file his brief in this court on or before August 8, 2018.

         We order the clerk of this court to serve a copy of this order on all counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court